Citation Nr: 1125071	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  09-27 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1.  Entitlement to an increased disability rating in excess of 20 percent for residuals of a back injury status post laminectomy.  

2. Entitlement to an increased disability rating in excess of 20 percent for radiculopathy of the right lower extremity.

3. Entitlement to an increased disability rating in excess of 10 percent for radiculopathy of the left lower extremity.


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to November 1978, and from March 1984 to September 1986.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louiville, Kentucky, which continued a 20 percent disability rating for residuals of a back injury.  

The issues of entitlement to an increased disability rating in excess of 20 percent for radiculopathy of the right lower extremity and an increased disability rating in excess of 10 percent for radiculopathy of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's lumbar spine disability has been manifested by flexion limited to 30 degrees due to pain upon repetition, but it has not been manifested by incapacitating episodes lasting at least 6 weeks in a 12 month period, or unfavorable or favorable ankylosis of the entire thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for an increased disability rating of 40 percent for residuals of a back injury status post laminectomy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5243 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the RO sent correspondence in August 2008 and September 2009 that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letter informed the Veteran of how effective dates are assigned.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing the Veteran with VA examinations in August 2008 and October 2009.  The Veteran has not indicated that he has received additional treatment for his service-connected residuals of a back injury.  The Board thus concludes that there are no additional treatment records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2010).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for increased rating, and continues to the present time.

Diagnostic Code 5235 (vertebral fracture or dislocation), Diagnostic Code 5236 (sacroiliac injury and weakness), Diagnostic Code 5237 (lumbosacral or cervical strain), Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or segmental instability), Diagnostic Code 5240 (ankylosing spondylitis), Diagnostic Code 5241 (spinal fusion), Diagnostic Code 5242 (degenerative arthritis of the spine (see also Diagnostic Code 5003)); Diagnostic Code 5243 (intervertebral disc syndrome) are evaluated under the following General Formula for Rating Diseases and Injuries of the Spine (unless intervertebral disc syndrome is alternatively evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 20 percent rating requires forward flexion greater than 30 degrees but not greater than 60 degrees, combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect since September 26, 2003).  

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:  

A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. 

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note 2:  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from September 26, 2003).  

The Veteran contends that he is entitled to a disability evaluation in excess of 20 percent for his service-connected residuals of a back injury.  As discussed below, the preponderance of the evidence of record demonstrates that the Veteran is entitled to a higher disability rating of 40 percent.

For historical purposes, the Veteran was granted service connection for residuals of a back injury status post laminectomy in a March 1988 rating decision.  A 10 percent disability evaluation was assigned, effective as of September 10, 1986.  The Veteran's disability evaluation was increased to 20 percent in a May 1996 rating decision, effective as of November 16, 1995.  In September 2001 and May 2004 rating decisions, the RO continued the Veteran's 20 percent disability evaluation.  In August 2008, VA received the Veteran's claim seeking an increased disability evaluation for his back condition.  This claim was denied by the RO in December 2008, and VA received a timely Notice of Disagreement for this decision in December 2008.  The Veteran subsequently appealed this decision to the Board in July 2009.  

The Veteran was afforded a VA examination of the lumbar spine in August 2008.  The Veteran reported lumbar pain that radiated into his hips and legs.  The Veteran was found to have moderately decreased thoracolumbar range of motion (ROM), with flexion to 45 degrees (with pain beginning at 30 degrees), extension to 5 degrees (with pain beginning at 0 degrees), left lateral flexion to 20 degrees (with pain beginning at 10 degrees), right lateral flexion to 15 degrees (with pain beginning at 10 degrees), left lateral rotation to 40 degrees (with pain beginning at 30 degrees), and right lateral rotation to 35 degrees (with pain beginning at 20 degrees).  The examiner noted that the Veteran had decreased range of motion in several planes after three sets of ROM testing.  Additionally, the examiner stated that all planes documented decreases in ROM that was due to pain.  The examiner noted that with side bending and rotation, any decreased ROM was also due to lack of endurance, or fatigue.  Moreover, it was noted that the Veteran did not require assistive devices for ambulation and that he was capable of walking one quarter of a mile.  

Additionally, the examination revealed that the Veteran walked with an antalgic gait due to pain in the right lower back and hip.  The examiner noted that there was no indication that the Veteran had thoracolumbar ankylosis, and that he was not hospitalized for this disability.  The examiner diagnosed the Veteran with degenerative disc disease, with lumbar pain.  This was noted to result in significant occupational effects due to decreased concentration, decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness and decreased strength.  Additionally, the Veteran reported that his condition caused an increase in absenteeism at work and his duties at worked to be reassigned.  

Subsequent private treatment records demonstrate that the Veteran continued to seek treatment for his low back, hip, and leg pain following this examination.  In July 2008, the Veteran had a lumbar myelogram performed because of reported back, right hip, and leg pain.  The test results concluded that the Veteran had mild asymmetric impression on the right side L3-L4, along with a mild degree of central stenosis at that level.  The Veteran also underwent a CT scan of the lumbar spine in July 2008.  The test showed that the Veteran had mild to moderate degenerative spondylosis in the lumbar spine.  Additionally, an asymmetric bulging disc, greater towards the right side, was seen at L3-L4 and created some right-sided foraminal encroachment.  There was also a mild degree of central stenosis at L3-L4 with some narrowing and mild deformity of the thecal sac.  Lastly, the test showed that the Veteran had degenerative disc changes at other levels with mild annular bulges.

VA outpatient treatment records show that the Veteran also sought treatment for his back pain through the VA.  Additionally, the VA records show that the Veteran was receiving medication for his back pain through the VA pain management clinic. 
The Veteran underwent an MRI of the lumbar spine in October 2008, with test results showing that he had multilevel degenerative changes particularly at L3-L4, L4-L5, and L5-S1, with varying degrees of neural foraminal narrowing and facet arthropathy.  Testing also showed that the Veteran had multilevel degenerative disc disease and postoperative changes from a right hemilaminectomy at L4-L5.    

The Veteran was afforded an additional VA examination of the lumbar spine in October 2009, during which he reported that he had increased leg pain, and burning and tingling in his feet.  The Veteran was found to have decreased thoracolumbar ROM, with flexion to 40 degrees, extension to 15 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 15 degrees, and right lateral rotation to 15 degrees.  The examiner noted that the Veteran had pain on active range of motion.  Additionally, the examiner stated that all ROM testing for the lumbar spine was based on three repetitive ROM movement measurements, and there was no loss of motion upon repetitive motion testing.  

Furthermore, the Veteran reported that he experienced incapacitating episodes for his thoracic spine within the past 12 months.  Specifically, he stated that he was seen by his doctor three times in the past year, at which time he was told to take it easy for about seven days.  It was noted that the Veteran did not require assistive devices for ambulation and that he was capable of walking for 10 to 15 minutes.  Examination revealed that the Veteran walked with an antalgic gait.  The examiner noted that there was no indication that the Veteran had thoracolumbar ankylosis.  The examiner diagnosed the Veteran with multilevel lumbar degenerative disc disease with varying degrees of neural foraminal narrowing and facet arthropathy.  This was noted to result in significant occupational effects due to decreased mobility, problems with lifting and carrying, and pain.  The Veteran reported that he worked fulltime in warehouse maintenance.  Additionally, he reported that his condition caused an increase in absenteeism at work.  Furthermore, the Veteran stated that his back was very distracting when trying to keep the warehouse running, and that he was currently on short term disability due to his heart condition.  

When affording the Veteran the full benefit of the doubt, the Board finds that he is entitled to a disability evaluation of 40 percent for his lumbar spine disability.  As already noted, a 40 percent rating is warranted when there is evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  According to the August 2008 VA examination, the Veteran was essentially limited in forward flexion, due to pain, to 30 degrees.  Therefore, the evidence demonstrates that the Veteran is entitled to a 40 percent disability evaluation.  

However, the Veteran is not entitled to the next-higher disability evaluation of 50 percent.  A 50 percent disability rating is warranted when there is evidence of unfavorable ankylosis of the entire thoracolumbar spine.  The evidence of record demonstrates that the Veteran does not suffer from unfavorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, Note (5).  Both the August 2008 and October 2009 VA examiners concluded that the Veteran did not suffer from unfavorable ankylosis.  Additionally, the Veteran has not offered any testimony since this examination to suggest he suffers from unfavorable ankylosis.  As such, there is no evidence of unfavorable ankylosis.  

The Board has also considered whether a higher disability evaluation may be warranted based on the dictates of DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence demonstrates that the Veteran was significantly limited in his overall motion due to pain after repetition.  The August 2008 VA examiner noted that the Veteran had a decrease in range of motion due to stiffness and pain.  Additionally, the Veteran reported that these symptoms were brought about by sitting or standing in one place for any period of time.  However, despite this symptomatology, the Board finds that the Veteran is not entitled to a disability evaluation in excess of 40 percent.  

A higher disability rating of 50 percent is meant to compensate a Veteran with unfavorable ankylosis of the entire thoracolumbar spine.  While the evidence demonstrated that the Veteran suffered from significant loss of motion and functionality, it does not suggest that his symptomatology is so bad as to rise to the level of unfavorable ankylosis - or fixation of the entire thoracolumbar spine in flexion or extension.  In addition, while the Veteran has reported to significant flare-ups limiting most of his activities, this does not demonstrate that the Veteran's spinal disability rises to the level of total fixation during these flare-ups.  A 40 percent disability rating is meant to compensate a Veteran for significant limitation of motion, to include favorable ankylosis of the entire thoracolumbar spine.  The evidence of record demonstrates that the Veteran does not suffer from favorable or unfavorable ankylosis of his thoracolumbar spine.  The Board recognizes that the Veteran indicated at the August 2008 VA examination that his back condition caused a decrease in mobility, manual dexterity, and problems with lifting and carrying.  However, this testimony does not demonstrate that the Veteran suffers from unfavorable ankylosis, as defined in 38 C.F.R. § 4.71a, as a result of his flare-ups.  As such, the preponderance of the evidence demonstrates that the Veteran's disability level is fully compensated for by a 40 percent disability rating.  

Significantly, it is noted that the 40 percent disability evaluation granted herein is due to the fact that pain seemed to limited the Veteran's low back motion to 30 degrees (even though he was able to flex to 45 degrees); therefore, the dictates of DeLuca have indeed been considered in allowing an increased evaluation for the disability.  

The Board has also considered whether the Veteran may be entitled to a higher disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a.  The Veteran was originally rated under this code and assigned a 20 percent disability rating.  Under this formula, a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  In the October 2009 VA examination report, the Veteran reported that he suffered from incapacitating episodes in the past 12 months.  Specifically, the Veteran stated that he was seen by his doctor three times in the past year, at which time he was told to take it easy for about seven days.  However, there is no evidence of records that the Veteran was prescribed bed rest by his physician, especially not a total duration of at least six weeks in the past year.  As such, a higher disability rating based on Intervertebral Disc Syndrome, is not warranted.  

As a final matter, with respect to neurological symptoms, the Board notes that the RO granted the Veteran separate disability ratings for neurological impairment associated with his service-connected back condition.  Specifically, the Veteran was granted service connection for radiculopathy of the right lower extremity with a disability evaluation of 20 percent, and radiculopathy of the left lower extremity with a disability evaluation of 10 percent under Diagnostic Codes 8599, 8521.  The Veteran filed an increase rating claim for these issues, and the RO continued the same evaluations in a May 2009 rating decision.  The Veteran has expressed disagreement with that decision.  However, the questions of separate evaluations for neurological impairment, or the evaluations assigned for those impairments, are being remanded and are discussed in further detail below.  

In sum, the Board finds that the evidence of record shows that the Veteran's symptoms have warranted a disability rating of 40 percent, but no higher.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is for the assignment of a higher 40 percent rating for the Veteran's residuals of a back injury, for the entire appellate period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's service-connected spinal disability has been found to cause pain and limitation of motion.  The symptoms associated with the Veteran's back condition were not shown to cause any impairment that was not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably described his disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  Furthermore, there is no evidence suggesting the Veteran has suffered marked interference with employment, meaning above and beyond that contemplated by his schedular rating, or required frequent hospitalization because of his disability.  According to the October 2009 VA examination, the Veteran was currently employed full-time in warehouse maintenance.  Additionally, while the Veteran reported that he was currently on short term disability, he stated that it was due to his heart condition.  While there is certainly evidence of occupational impairment in this case, a significant degree of occupational impairment is inherent in a 40 percent disability rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Therefore, the rating criteria reasonably describe his disability, so referral for consideration of an extra-schedular rating is unwarranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996). 


ORDER

Entitlement to an increased disability rating of 40 percent, and not higher, for residuals of a back injury status post laminectomy is granted.  


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim an increased disability rating in excess of 20 percent for radiculopathy of the right lower extremity and an increased disability rating in excess of 10 percent for radiculopathy of the left lower extremity.

The record reflects that the Veteran filed a timely notice of disagreement with respect to the RO's May 2009 rating decision denying his claims of an increased disability rating in excess of 20 percent for radiculopathy of the right lower extremity and an increased disability rating in excess of 10 percent for radiculopathy of the left lower extremity.  Where a notice of disagreement has been timely filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a statement of the case. 

Accordingly, the case is REMANDED for the following action:

1) The AMC should issue the appellant a SOC pertaining to the issues of entitlement to an increased disability rating in excess of 20 percent for radiculopathy of the right lower extremity and an increased disability rating in excess of 10 percent for radiculopathy of the left lower extremity.

2) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims, considering all applicable laws and regulations.  If a claim is denied, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


